FIFTH DIVISION
                              MCFADDEN, P. J.,
                            GOBEIL and PINSON, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                      May 31, 2022




In the Court of Appeals of Georgia
 A22A0059. GEORGIA POWER COMPANY v. TRIOLA.

      PINSON, Judge.

      Neil Triola received an electric shock when his backpack blower touched

overhead electrical wires while he was working on the roof of a local business. He

sued the business owners and Georgia Power for his injuries under Georgia’s

premises-liability statute, alleging that both defendants failed to inspect, maintain,

and repair the wires on the premises and failed to warn him about the dangerous

condition. The trial court granted the business owners’ motion for summary

judgment, but the court denied Georgia Power’s motion. Georgia Power appealed,

and we now reverse the denial of summary judgment. Triola chose to bring a claim

based solely on premises liability, and our premises-liability statute imposes a duty

to keep the premises safe only on “an owner or occupier of land.” This record
contains no evidence from which a jury could find that Georgia Power owned or

occupied the premises here, so Triola’s claim fails as a matter of law.

                                    Background

      Triola is a self-employed handyman.1 In October 2016, he was hired by two

adjacent businesses on St. Simons Island—Sandcastle Café and Zuzu’s—to do repair

work on their roofs. Triola completed the job for Sandcastle Café without incident.

      The next day, Triola turned to the job for Zuzu’s. To get to Zuzu’s roof, Triola

climbed to the roof of the Sandcastle Café building, which is owned by the café. To

do that, he placed his stepladder “about 3, 4 feet away” from some electrical wires

installed by Georgia Power, which were connected from a utility pole to the roof of

Sandcastle Café and which supplied power to the café. After placing the ladder,

Triola strapped on a gas-powered backpack blower and climbed to the roof. He

stepped on the roof with one foot, and as he turned, he “saw sparks, a big flash, and

a bang,” and fell to the ground. The backpack blower had touched the wires,

delivering a shock to Triola.

      1
        In reviewing summary judgment orders, we view the evidence in the record
in the light most favorable to the party opposing summary judgment. Johnson St.
Prop., LLC v. Clure, 302 Ga. 51, 52 (1) (805 SE2d 60) (2017). Here, the plaintiff-
appellee, Triola, opposed summary judgment, so we recount the relevant evidence in
the light most favorable to him.

                                          2
      Triola sued Sandcastle Café’s owners and Georgia Power. In his sole claim for

relief, Triola alleged that all three defendants “breached their legal duty to Plaintiff

in violation of OCGA § 51-3-1” by failing to inspect the premises and maintain them

in a reasonably safe condition, failing to repair a dangerous condition that they knew

or should have known existed, and failing to warn Triola about that dangerous

condition. All defendants moved for summary judgment.

      After a hearing, the trial court granted summary judgment to the Sandcastle

Café owners, but it summarily denied Georgia Power’s motion, finding that “genuine

issues of material fact remain.” We granted Georgia Power’s application for

interlocutory review.

                                      Discussion

      Georgia Power contends that the trial court erred in denying summary

judgment. We review the denial of summary judgment de novo. Johnson St. Prop.,

302 Ga. at 52 (1). Summary judgment is proper when no genuine issues of material

fact remain and the movant is entitled to judgment as a matter of law. Id.

      Our premises-liability statutes ground a defendant’s duty of care in its

ownership or possession of the land at issue. Code Section 51-3-1 imposes liability

on “an owner or occupier of land” when its “failure to exercise ordinary care in

                                           3
keeping the premises and approaches safe” causes injury to an invitee. Code Section

51-3-2 makes “[t]he owner of the premises” liable to licensees for willful or wanton

injury. And OCGA § 51-3-3 imposes a duty to refrain from causing willful or wanton

injury to trespassers on “[a] lawful possessor of land,” which the statute defines as

“the landowner, occupant of the land, holder of any easement to the land, or lessee

of the land.”

      So owner/occupier status is a necessary element of any premises-liability claim.

This is obviously true based on the statutory language alone. But it also makes good

sense. Owners and occupiers are held responsible for injuries that happen on the

premises they own or occupy “fundamental[ly]” because they have “superior

knowledge of the hazard encountered by the plaintiff.” Robinson v. Kroger Co., 268

Ga. 735, 736 (1) (493 SE2d 403) (1997). That is to say, when someone owns or

occupies the premises, we presume that status puts them in a better position to

understand the premises and its potential hazards than a visitor, so they have a duty

to keep the visitor safe. That particular basis for imposing a duty of care disappears

when a defendant lacks the requisite relationship to the premises. That defendant

could still be liable for negligence in an appropriate case, but not as a matter of

premises liability under these statutes.

                                           4
      That is the problem with Triola’s claim here against Georgia Power. Triola has

brought only a premises-liability claim under OCGA § 51-3-1. But the only evidence

related to ownership and possession in this case is undisputed: the property where

Triola was injured was owned by the Sandcastle Café defendants, and not by Georgia

Power. And there is no evidence that Georgia Power maintained any degree of control

or possession that would make it an occupier of those premises. See Stelly v. WSE

Prop. Mgmt., LLC, 350 Ga. App. 627, 630, 631 (1) (829 SE2d 871) (2019)

(explaining how “[a] contractor can obtain the status of an occupier if it takes control

of the premises,” which could include “having personal charge of or exercising the

rights of management or control over the property in question”) (citation and

punctuation omitted). In short, on this record, no jury could find that Georgia Power

owned or occupied the premises here, which dooms a premises-liability claim as a

matter of law.

      Triola relies on McGarity v. Hart Elec. Membership Corp., 307 Ga. App. 739

(706 SE2d 676) (2011), but that case doesn’t help him. We held in McGarity that “[a]

jury should decide whether McGarity was a licensee or an invitee, and then consider

HEMC’s liability as occupier of the premises under the appropriate premises liability

standard.” Id. at 744 (1). But we noted that the power company there “concede[d]”

                                           5
both that “it was an occupier of the land” and that there was “evidence that McGarity

was a licensee.” Id. at 744 (1) & n.23. Here, by contrast, Georgia Power disputes that

it owns or occupies the Sandcastle Café or Zuzu’s, and again, this record offers no

evidence from which a jury could conclude that it does.

      This is not to say that power companies can’t be held liable for injuries caused

by exposure to their power lines. Outside the context of premises liability, power

companies owe a general duty of “ordinary care in the construction and maintenance

of [their] wires, poles, transformers and equipment,” Collins v. Altamaha Elec.

Membership Corp., 151 Ga. App. 491, 491-92 (1) (A) (260 SE2d 540) (1979), and

they may be held liable for breaches of that duty regardless of who owns the land at

issue, see, e.g., Habersham Elec. Membership Corp. v. Dalton, 170 Ga. App. 483,

485 (317 SE2d 312) (1984) (upholding jury verdict awarding damages to plaintiff

who suffered electrical burns when a tool he was using to clean a chicken feed bin

touched overhead power lines). But Triola didn’t bring that claim: by his choice, this

has only ever been a premises-liability case, even against Georgia Power.2 And as a

      2
        At every stage of this case, Triola has limited his claim against Georgia Power
to one grounded in premises liability. His complaint sounds in premises liability,
citing only OCGA § 51-3-1 as the source of the defendants’ duty of care and
describing the breach of that duty as failures to maintain and inspect the premises or
warn about or repair perils and conditions on those premises. And his briefing at

                                          6
premises-liability claim, this claim fails as a matter of law, because there is no

evidence from which a jury could conclude that Georgia Power is an owner or

occupier that owes a duty under the premises-liability statutes. See Doe v. Roe, 362

Ga. App. 23, 31 (3) (d) (864 SE2d 206) (2021) (reversing denial of summary

judgment when “the available evidence would not permit a jury to make the necessary

findings” to support plaintiff’s claim).

      Judgment reversed. McFadden, P. J., and Gobeil, J., concur.




summary judgment and in this court doubles down, describing and framing his case
as a “premises liability action” and arguing that he was either an invitee or licensee
as to Georgia Power.

                                           7